Citation Nr: 9911564	
Decision Date: 04/28/99    Archive Date: 05/06/99

DOCKET NO.  94-14 1397	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Louis, 
Missouri


THE ISSUE

Entitlement to an increased evaluation for a ganglion of the 
left wrist, currently evaluated as 10 percent disabling.  


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Nadine W. Benjamin, Counsel


INTRODUCTION

The veteran served on active duty from March 1973 to March 
1975.  This matter comes to the Board of Veterans' Appeals 
(Board) on appeal from rating decisions by the Department of 
Veterans Affairs (VA) Regional Office (RO) in St. Louis, 
Missouri.  

Initially, the issues on appeal in this claim were the one 
listed on the first page of this decision and entitlement to 
an extension beyond February 1, 1993 for a convalescent 
rating pursuant to 38 C.F.R. § 4.30 (1998).  In April 1997, 
the Board denied the extension claim and remanded the 
increased rating issue to the RO for additional development.  
The case has been returned to the Board and is ready for 
further review.  


FINDINGS OF FACT

1.  All relevant evidence necessary for an equitable 
resolution of the veteran's appeal has been obtained by the 
RO.  

2.  The veteran's ganglion of the left wrist disability is 
currently manifested by complaints of pain and swelling with 
decreased endurance on use.  

3.  Dorsiflexion of the left wrist is to 40 degrees and 
palmar flexion is to 30 degrees. 


CONCLUSION OF LAW

The criteria for a rating in excess of 10 percent for a 
ganglion of the left wrist have not been met. 38 U.S.C.A. §§ 
1155, 5107 (West 1991); 38 C.F.R. §§ 4.1, 4.7, 4.10, 4.20, 
4.40, 4.45, 4.59, 4.71, Plate I, 4.71a, Diagnostic Codes 
5024, 5214, 5215 (1998).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

As a preliminary matter, the Board finds that the veteran's 
claim is well grounded within the meaning of 38 U.S.C.A. 
§ 5107 (West 1991).  That is, the Board finds that he has 
presented a claim that is plausible and capable of 
substantiation.  The Board is also satisfied that all 
relevant evidence regarding the claim has been obtained, and 
that no further assistance to the veteran is required to 
comply with 38 U.S.C.A. § 5107(a) since all relevant 
development has been conducted.  

In accordance with 38 C.F.R. § § 4.1, 4.2 (1998) and 
Schafrath v. Derwinski, 1 Vet.App. 589 (1991), the Board has 
reviewed the veteran's service medical records and all other 
evidence of record pertaining to the history of the service-
connected disability at issue here.  Disability ratings are 
determined by applying the criteria set forth in the VA 
Schedule for Rating Disabilities (Rating Schedule), found in 
38 C.F.R. Part 4 (1998).  The Board attempts to determine the 
extent to which the veteran's service-connected disability 
adversely affects his ability to function under the ordinary 
conditions of daily life, and the assigned rating is based, 
as far as practicable, upon the average impairment of earning 
capacity in civil occupations.  38 U.S.C.A. § 1155 (West 
1991); 38 C.F.R. § § 4.1, 4.10 (1998).  Separate diagnostic 
codes identify the various disabilities.  If there is a 
question as to which of two evaluations should be applied, 
the higher evaluation will be assigned if the disability 
picture more nearly approximates the criteria for that 
rating.  Otherwise, the lower rating will be assigned.  
38 C.F.R. § 4.7 (1998).  When an unlisted condition is 
encountered it will be permissible to rate under a closely 
related disease or injury in which not only the functions 
affected, but also the anatomical localization and 
symptomatology are closely analogous. 38 C.F.R. § 4.20.

The Board has reviewed the entire record, and has found 
nothing in the historical record which would lead it to 
conclude that the current evidence of record is not adequate 
for rating purposes.  Moreover, the Board is of the opinion 
that this case presents no evidentiary considerations which 
would warrant an exposition of the remote clinical histories 
and findings pertaining to the disability for which 
entitlement to an increased evaluation is currently 
considered on appeal.  

Service connection was granted in May 1976 for a ganglion 
cyst of the right wrist under Diagnostic Code 5024, and a 
noncompensable evaluation was assigned.  On VA examination in 
August 1992, swelling around the left wrist incision scar was 
noted.  The scar was reported to be healed and asymptomatic.  
Some numbness was noted.  Limited range of motion was 
reported with dorsiflexion to 15 degrees and palmar flexion 
to 35 degrees.  Ulnar and radial deviation was to 20 degrees.  
The diagnosis was, limited range of motion of the left wrist, 
questionable etiology.  In September 1992, the veteran's 
rating was increased to 10 percent.  

In December 1992, the veteran underwent excision of the left 
dorsal wrist ganglion at a VA facility.  It was noted that he 
had undergone excision approximately six months prior and 
that the cyst had reoccurred and was enlarging.  Outpatient 
records thereafter show that in July 1993, the veteran was 
able to make a complete fist and that motion of the left 
wrist was as follows: flexion to 25 degrees and extension to 
15 degrees.  In August 1993, motion of the left wrist was the 
same as recorded in July 1993.  X-rays taken in December 1993 
showed no left wrist abnormality. 

In March 1994, the veteran appeared at a personal hearing at 
the RO and gave testimony in support of his claim.   He 
described his current complaints, including difficulty 
bending and flexing his wrist, popping and pain.  A complete 
transcript is of record.  

On VA examination in June 1994, it was noted that the veteran 
had two surgical scars, all well healed.  He complained of 
numbness to pin prick on the dorsum of the forearm to the 
wrist. Grip strength was 3/5.  It was stated that a referral 
to neurology was made.  On neurological examination, it was 
reported that the only neurological finding was diminished 
pinprick over the dorsum of the left hand proximal to the 
surgical scar of the ganglionectomy which did not fit the 
position of the ganglion or the operation.  It was stated 
that there was no other evidence of sensory loss, motor loss, 
abnormal reflexes, incoordination abnormalities or the 
cerebellar system or abnormalities of the gait or station. 

The veteran was examined by VA in May 1998.  The veteran 
reported that he was right-handed.  The examiner noted that 
the claims file had been reviewed.  A history of the 
veteran's left wrist disability was taken.  The veteran 
complained of intermittent pain in the left hand and wrist.  
He reported that the pain increased in rainy weather and also 
increased with lifting, handling objects and grasping.  He 
reported having poor endurance with use of the left hand.  
The veteran reported that he could not handle heavy lifting 
and that this limited his ability to work.  The examiner 
reported that the appearance of the left hand as compared 
with the right was normal.  The right forearm measured 28 cm 
and the left forearm measured 26.5 cm.  There was no visible 
swelling and it was noted that grip of both hands was a 
complete indication of normal range of motion of the fingers 
and thumb.  The examiner noted that grip strength was 
subjectively weaker on the left with the right being 4 and 
the left being 2.  Range of motion of the left wrist was as 
follows: dorsiflexion to 40 degrees; palmar flexion to 30 
degrees; radial deviation to 20 degrees; and ulnar deviation 
to 15 degrees.  Sensory examination revealed a complaint of 
decreased sensation in the dorsum of the left hand distal to 
the scar and extending all the way into the middle finger and 
fifth finger.  The veteran also complained of decreased 
sensation over the ulnar aspect of the left hand and into the 
palmar aspect of the fifth finger.  Median nerve distribution 
was reported to be normal.  The examiner reported that the 
surgical scars were nontender.  The examiner noted that prior 
X-rays of the left wrist were entirely normal.  The diagnosis 
was, ganglion cyst, left wrist, recurrent.  In a discussion, 
the examiner noted that there was no evidence of recurrence 
of the ganglion cyst.  It was noted that the veteran 
complained of pain and that objectively there were scars and 
decreased range of motion.  The examiner reported that new X-
rays were ordered.  

The examiner noted that subjective pain was expressed during 
range of motion and that functional loss with evidence of 
decreased strength and a degree of probable atrophy of the 
left forearm was noted objectively and likely contributed to 
the veteran's loss of strength.  It was opined that it was as 
likely as not that the complaints of pain would contribute to 
decreased function during flare-ups.  It was reported that 
new X-rays showed no evidence of degenerative arthritis of 
the carpal bones or the radial carpal joint.  It was also 
stated that on sensory examination, the veteran was somewhat 
nonphysiologic and that the examiner would not expect the 
surgery or history of ganglion cyst to in any way affect the 
ulnar nerve distribution.  The radial nerve cutaneous 
sensation was noted to be radially intact, but subjectively 
decreased dorsally.  The examiner pointed out that this was a 
subjective observation under the control of the veteran.  

The veteran believes that he should be assigned a rating in 
excess of 10 percent for his left wrist disability.  A 10 
percent evaluation is assignable when limitation of 
dorsiflexion of the wrist is less than 15 degrees, or when 
palmar flexion is limited in line with the forearm. 38 C.F.R. 
§ 4.71a, Diagnostic Code 5215 (1998).  In every instance 
where the schedule does not provide a zero percent evaluation 
for a diagnostic code, a zero percent evaluation shall be 
assigned when the requirements for a compensable evaluation 
are not met. 38 C.F.R. § 4.31.

In order to obtain a rating higher than 10 percent for a 
wrist disability, ankylosis of the wrist is required. 38 
C.F.R. § 4.71a, Diagnostic Code 5214 (1998).  That Code 
requires the following: Ankylosis of (minor): Unfavorable, in 
any degree of palmar flexion, or with ulnar or radial 
deviation, 40 percent.  Any other position, except favorable, 
30 percent. Favorable in 20° to 30° dorsiflexion, 20 percent.  
Note: Extremely unfavorable ankylosis will be rated as loss 
of use of hands under diagnostic code 5125.  

The Board notes that range of motion findings confirm that 
ankylosis of the left wrist is not shown, thus an increased 
rating under Diagnostic Code 5214 is not supported by the 
record.  The veteran's left wrist is free of arthritis, and 
this is confirmed by X-ray findings.  He has some limitation 
of motion of the left wrist, as evidenced by findings of 
dorsiflexion to 40 degrees and palmar flexion to 30 degrees.  
(See 38 C.F.R. 4.71, Plate I, for normal range of motion).  
In addition he has complained of intermittent pain in the 
left wrist, decreased sensation and weakness of the left 
wrist.  The most recent VA examination report confirms that 
the veteran experiences some functional impairment due to his 
left wrist disability.  Further, the Board has taken the 
veteran's complaints of pain, pain upon motion and/or 
swelling, decreased sensation and weakness into 
consideration, in accordance with 38 C.F.R. §§ 4.40, 4.45 
(1996) and DeLuca v. Brown, 8 Vet. App. 202, 206 (1995).  
However, the Board is of the opinion that the symptoms 
complained of, and any functional impairment experienced are 
encompassed in the veteran's current 10 percent rating, 
especially considering that the evaluation of his disability 
is based on loss of motion and that the range of motion 
present in the veteran's left wrist greatly exceeds the 
criteria set out for his current 10 percent rating under 
Diagnostic Code 5215.  

In addition, relative to the left wrist, while superficial, 
tender and painful scars, on objective demonstration, warrant 
a 10 percent evaluation, see 38 C.F.R. § 4.118, Diagnostic 
Code 7804 (1998), and separate rating can be assigned for 
such scars, See Esteban v. Brown, 6 Vet. App. 259 (1994), in 
this instance, the surgical scars on the left wrist are non-
tender and well healed, and it has not been otherwise 
contended.  Thus a separate rating for surgical scars is not 
warranted.  

Consequently, the claim for an increased rating in excess of 
10 percent is denied.  


ORDER


An increased evaluation for a ganglion of the left wrist is 
denied.  


		
	F. JUDGE FLOWERS
	Member, Board of Veterans' Appeals



 

